Citation Nr: 1045430	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  10-18 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Daughter of the Veteran and appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1941 to February 
1945.  The appellant is Veteran's widow.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Washington, D.C., and 
Baltimore, Maryland, Regional Offices (RO) of the Department of 
Veterans Affairs (VA).  The initial claim of the Veteran's widow 
for service connection for the cause of the Veteran's death was 
initially denied in March 1992.  The Veteran's widow disagreed 
with the denial and a Statement of the Case (SOC) was issued.  In 
October 1992, correspondence was received from the Veteran's 
widow that was accepted by the RO as a substantive appeal.  A 
supplemental SOC was furnished in July 1993.  As the case was 
never forwarded to the Board, the appeal of the March 1992 rating 
decision remains open.  

In April 2007, the RO received a statement that it understood to 
be a claim to reopen; however, in light of the fact that an 
appeal of the March 1992 rating decision had already been 
perfected, the April 2007 submission was not in fact a new claim, 
but may be considered additional evidence in support of the claim 
for service connection for the cause of the Veteran's death that 
was already on appeal.  In October 2007, the RO readjudicated the 
claim (which it characterized as a claim to reopen).  The 
appellant continued to express disagreement with the continued 
denial of the claim.  

In September 2010, the Veteran's and appellant's daughter 
appeared and testified at a Board personal hearing in Washington 
D.C., before the undersigned.  The appellant was unable to attend 
the hearing due to physical and mental impairments.  A transcript 
of the hearing is associated with the claims file.  

The  issue of service connection for the cause of the 
Veteran's death under the provisions of 38 U.S.C.A. § 1151 
has been raised at the September 2010 Board hearing, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (10).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

As noted, this claim actually dates from a 1992 RO decision on 
the merits of service connection for the cause of the Veteran's 
death.  The most recent rating decision and SOC, however, focused 
on whether new and material evidence has been received.  As the 
appeal of the March 1992 decision remains open and never became a 
final decision, the issue on appeal is not one of reopening, and 
the appellant must be furnished an SSOC on the merits of the 
claim for service connection for the cause of the Veteran's 
death.  

The appellant's daughter contends on her behalf that the heart 
disease listed as the cause of the Veteran's death was the result 
of his exposure to pesticides, primarily DDT, used during World 
War II for control of mosquitoes.  She also contends that the 
Veteran's exposure to malaria in service and dental disabilities 
contributed to the development of heart disease.  It is noted 
that service connection was established for numerous teeth in 
1963.  

In support of these contentions, medical evidence has been 
submitted on the appellant's behalf suggesting a relationship 
between DDT and the development of heart disease, as well as 
Parkinson's disease, which was also a disability from which the 
Veteran suffered prior to his death.  Articles that also tend to 
relate malaria and dental disabilities to the development of 
heart disease were submitted on the appellant's behalf.  

In disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with a veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for the Secretary to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 
3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The duty to assist in this case requires medical opinions on the 
questions related to the claimed causes of the Veteran's death.  
In this case, the Veteran is deceased.  The evidence of record, 
including written submissions, articles, and hearing testimony, 
points to in-service events of DDT exposure in service or malaria 
exposure in service or in-service injury of claimed dental trauma 
in service.  The evidence also indicates that the Veteran's death 
"may be associated with" service.  In this case, the Board 
finds that the competent medical evidence of record is 
insufficient to decide the claim because a medical opinion to 
consider these contentions was not obtained, including since the 
submission of medical articles and specific contentions.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should arrange for the relevant 
documents in the claims folder to be reviewed.  
The reviewing VA examiner should be requested to 
render the following opinions:
      A )  Is it at least as likely as not 
(probability 50 percent of more) that the cause 
of the Veteran's death is related to exposure to 
malaria in service?  Please discuss whether the 
Veteran's Parkinson's disease was related to in-
service malaria exposure.
      B)  Is it at least as likely as not 
(probability 50 percent of more) that the cause 
of the Veteran's death is related to exposure to 
the insecticide DDT in service?  Please discuss 
whether the Veteran's Parkinson's disease was 
related to in-service DDT exposure.
      C)  Is it at least as likely as not 
(probability 50 percent of more) that the cause 
of the Veteran's death is related to exposure to 
dental disabilities incurred in service for 
which service connection was granted in 1963?  
Please discuss whether the Veteran's Parkinson's 
disease was related to in-service dental trauma. 
      D) What is the role of Parkinson's disease 
in the cause of the Veteran's death?
      
The relevant documents in the claims folder 
should be made available for review in 
connection with this examination.  The examiner 
should provide complete rationale for all 
conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate 
on the merits the issue on of service connection 
for the cause of the Veteran's death.  If the 
determination remains unfavorable to the 
appellant, she and her representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant actions 
taken on the claim(s) for benefits.  The 
appellant should be given an opportunity to 
respond to the SSOC prior to returning the case 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

